Ellington, Judge.
Christopher E. Peek was convicted of driving under the influence of alcohol, OCGA § 40-6-391 (a). Peek appealed to this Court, and we affirmed his conviction in Peek v. State, 235 Ga. App. 693 (509 SE2d 358) (1998).
The Supreme Court granted certiorari and reversed our finding that the State had satisfied its burden under OCGA § 40-6-392 of proving that the person who drew Peek’s blood for the state-administered blood alcohol test was qualified to do so by introducing the phlebotomist’s “employee education cumulative report.” Peek v. State, 272 Ga. 169 (527 SE2d 552) (2000). Accordingly, our ruling is *785vacated, and the judgment of the Supreme Court is made the judgment of this Court.
Decided May 3, 2000.
Monte K. Davis, George A. Stein, for appellant.
Keith C. Martin, Solicitor, Kimberly A. Gross, Assistant Solicitor, for appellee.

Judgment reversed.


Pope, P. J., and Ruffin, J, concur.